In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00042-CV


                            RORY CALHOUN, APPELLANT

                                            V.

                        METROPLEX HOMES, LLC, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                   Tarrant County, Texas
              Trial Court No. 2019-008620-1, Honorable Don Pierson, Presiding

                                      May 5, 2020

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Appellant Rory Calhoun appeals from the trial court’s judgment in favor of appellee

Metroplex Homes, LLC. Calhoun’s brief was originally due on April 6, 2020, but was not

filed. By letter of April 14, 2020, we notified Calhoun that the appeal would be dismissed

for want of prosecution if his brief was not received by April 24, 2020. To date, we have

not received a brief, a motion to extend the deadline for filing same, or any further

communication from Calhoun.
        Accordingly, we dismiss the appeal for want of prosecution.1 TEX. R. APP. P.

38.8(a)(1).


                                                                  Per Curiam




        1
            On April 2, 2020, Metroplex Homes filed a motion to dismiss the appeal. The motion is rendered
moot.

                                                     2